Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into between Quanta
Services, Inc. (“Quanta”) and Jesse E. Morris (“Employee”) on the 4th day of
March, 2014, but effective as of the 6th day of January, 2014 (the “Effective
Date”).

I. RECITALS

As of the date of this Agreement, the Employer Group (as defined below) is
engaged primarily in the business of specialty contracting for customers in the
electric power, natural gas, oil, pipeline and renewable energies industries, as
well as for transportation, commercial and industrial customers. As such, the
Employer Group has developed and continues to develop and use certain trade
secrets and other Proprietary and Confidential Information, as hereinafter
defined. The Employer Group has spent a substantial amount of time, effort and
money, and will continue to do so in the future, to develop or acquire such
Proprietary and Confidential Information and promote and increase its good will.
Employer (as defined below) and Employee acknowledge and agree that Proprietary
and Confidential Information is an asset of particular and immeasurable value to
the Employer Group.

Pursuant to this Agreement, Employee shall be employed by Employer in a
confidential and fiduciary relationship and such Proprietary and Confidential
Information will necessarily be provided to, communicated to, or acquired by
Employee by virtue of his employment with Employer.

Based upon the above, Employer desires to retain the services of Employee on its
own behalf, as well as on the behalf of its subsidiaries and affiliated
companies and, in so doing, protect its Proprietary and Confidential Information
subject to the terms and conditions set forth herein.

II. DEFINITIONS

A. For purposes of this Agreement, “Employer” shall mean Quanta or any other
affiliated entity that is deemed to be the employer of Employee, and “Employer
Group” shall mean Quanta and its predecessors, designees, successors, and past,
present and future operating companies, divisions, subsidiaries and/or
affiliates.

B. As used in this Agreement, “Proprietary and Confidential Information” means
any and all non-public information or data in any form or medium, tangible or
intangible, which has commercial value and which the Employer Group possesses or
to which the Employer Group has rights. Proprietary and Confidential Information
includes, by way of example and without limitation, information concerning the
Employer Group’s specific manner of doing business, including, but not limited
to, the processes, methods or techniques utilized by the Employer Group, the
Employer Group’s customers, marketing strategies and plans, pricing information,
sources of supply and material specifications, the Employer Group’s computer
programs, system documentation, special hardware, related software development,
and the Employer Group’s business models, manuals, formulations, equipment,
compositions, configurations, know-how, ideas, improvements and inventions.



--------------------------------------------------------------------------------

Proprietary and Confidential Information also includes information developed by
Employee during his course of employment with Employer or otherwise relating to
Company-Related Inventions and Developments, as hereinafter defined, as well as
other information to which he may be given access to in connection with his
employment.

C. As used in this Agreement, “Inventions and Developments” means any and all
inventions, developments, creative works and useful ideas of any description
whatsoever, whether or not patentable. Inventions and Developments include, by
way of example and without limitation, discoveries and improvements that consist
of or relate to any form of Proprietary and Confidential Information.

D. As used in this Agreement, “Company-Related Inventions and Developments”
means all Inventions and Developments that: (a) relate at the time of conception
or development to the actual business of the Employer Group or to its actual
research and development or to business or research and development that is the
subject of active planning at the time; (b) result from or relate to any work
performed for Employer, whether or not during normal business hours; (c) are
developed on Employer’s time; or (d) are developed through the use of the
Employer Group’s Proprietary and Confidential Information, equipment, software,
or other facilities and resources.

E. For purposes of this Agreement, “make” or “made,” when used in relation to
Inventions and Developments, includes any one or any combination of:
(a) conception; (b) reduction to practice; or (c) development; and is without
regard to whether Employee is a sole or joint inventor.

F. For purposes of this Agreement, “Change in Control” shall mean:

1. Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly Beneficial Ownership (as defined
in Section 13(d) of the Securities Exchange Act of 1934, as amended) of any
Voting Security of Quanta and immediately after such acquisition such person,
entity or group is, directly or indirectly, the Beneficial Owner of Voting
Securities representing fifty percent (50%) or more of the total fair market
value or total voting power of all of the then-outstanding Voting Securities of
Quanta; or

2. Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly, or has acquired during the
preceding twelve (12) months, Beneficial Ownership (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended) of any Voting Security of
Quanta and immediately after such acquisition such person, entity or group is,
directly or indirectly, the Beneficial Owner of Voting Securities representing
thirty percent (30%) or more of the total voting power of all of the
then-outstanding Voting Securities of Quanta; or

 

-2-



--------------------------------------------------------------------------------

3. Individuals who, as of the date hereof, constitute the Board of Directors of
Quanta (the “Board”), and any new director whose election by the Board or
nomination for election by Quanta’s stockholders was approved by a vote of a
majority of the directors then still in office who were directors as of the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board within a 12-month period; or

4. Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly, or has acquired during the
preceding 12-months, forty percent (40%) or more of the total gross fair market
value of assets of the Employer Group.

G. For purposes of this Agreement, “Voting Security” means common stock or other
capital stock, including preferred stock, of the applicable entity entitled
generally to vote in the election of directors and preferred stock and other
equity securities (not including options, warrants or similar rights)
convertible into securities entitled generally to vote in the election of
directors (whether or not then convertible).

III. TERMS OF EMPLOYMENT

A. Position and Duties. Employee is hereby employed by Employer as Executive
Vice President. Employee shall have the primary responsibilities, duties and
authority commensurate with Employee’s position and as prescribed from time to
time by the Board or Quanta’s Chief Executive Officer, in their discretion, in a
manner consistent with Employee’s position. Employee shall devote his full
business time, attention and effort to the performance of this Agreement and to
his duties as described herein.

1. Employee shall faithfully adhere to, execute and fulfill the duties and
responsibilities of Employee’s position and as prescribed from time to time by
the Board or Quanta’s Chief Executive Officer.

2. Employee agrees to devote reasonable attention and time to the business and
affairs of Employer and, to the extent necessary, to discharge the
responsibilities assigned to Employee hereunder, to use Employee’s reasonable
best efforts to perform faithfully and efficiently such responsibilities.

3. Employee shall not, during the term of his employment, be engaged in any
other business activity pursued for gain, profit or other pecuniary advantage if
such activity interferes with Employee’s duties and responsibilities to
Employer. The foregoing limitations shall not be construed as prohibiting
Employee from serving on corporate, civic or charitable boards or committees,
delivering lectures or fulfilling speaking engagements, teaching at educational
institutions, or making personal investments, so long as such activities do not
significantly interfere with the performance of Employee’s responsibilities to
Employer as set forth in this Agreement.

4. In the performance of his duties, Employee shall use his best efforts to
adhere to the legal requirements codified in statutes, ordinances and
governmental regulations applicable to Employer.

 

-3-



--------------------------------------------------------------------------------

B. Term. The initial term of this Agreement shall begin on the Effective Date
and shall continue for two (2) years, unless terminated sooner pursuant to the
provisions of this Agreement (the “Initial Term”). At the expiration of the
Initial Term, unless terminated sooner pursuant to the provisions of this
Agreement, and each annual anniversary thereafter, this Agreement will renew
automatically for an additional one (1) year period (the “Renewal Term”) unless
either party notifies the other party in writing of its or his intention not to
renew this Agreement (the “Renewal Termination Notice”) not less than six
(6) months prior to the expiration of the Initial Term or of any Renewal Term
(the Initial Term and any Renewal Term are referred to collectively as the
“Term”).

1. Termination upon Death. This Agreement (and all of Employee’s rights and
Employer’s obligations hereunder) shall terminate as of the date of Employee’s
death.

2. Termination upon Disability. If Employee becomes Disabled as defined herein,
Employer may, by written notice to Employee, terminate this Agreement and
Employee’s employment hereunder. For purposes of this Agreement, “Disabled” or
“Disability” means, as determined by the Compensation Committee of the Board
(the “Committee”), that (i) Employee is unable to engage in any substantial
gainful activity by reason of a physical or mental impairment that is expected
to result in death or last twelve (12) months or more, or Employee receives
replacement income for three (3) months or more due to such physical or mental
impairment or (ii) such other definition that complies with the definition of
disability under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder.

3. Termination for Cause. Employer may terminate this Agreement and Employee’s
employment hereunder for Cause by providing written notice to Employee of its
intention to do so. For purposes of this Agreement, “Cause” shall mean:

a. Employee’s gross negligence in the performance of, intentional nonperformance
of, or inattention to his material duties and responsibilities hereunder, any of
which continue for five (5) business days after receipt of written notice of
need to cure the same;

b. Employee’s willful dishonesty, fraud or material misconduct with respect to
the business or affairs of Employer;

c. the violation by Employee of any of Employer’s policies or procedures, which
violation is not cured by Employee within five (5) business days after Employee
has been given written notice thereof;

d. a conviction of, a plea of nolo contendere, a guilty plea, or confession by
Employee to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude;

e. Employee’s use of illegal substances or habitual drunkenness; or

f. the breach by Employee of this Agreement if Employee does not cure such
breach within five (5) business days after Employee has been given written
notice thereof.

 

-4-



--------------------------------------------------------------------------------

4. Termination for Good Reason. Employee may terminate this Agreement and his
employment hereunder for Good Reason in the twelve (12) months following a
Change in Control by providing written notice to Employer of his intention to do
so. For purposes of this Agreement, “Good Reason” shall mean:

a. the assignment to Employee of any duties inconsistent with Employee’s
position (including offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section III.A of this Agreement
and as in effect immediately prior to the Change in Control, or any other action
by Employer that results in a diminution in such position, authority, duties or
responsibilities (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith);

b. any material breach of this Agreement by Employer, including any requirement
that Employee be based at any office or location that results in a violation of
Section III.E of this Agreement;

c. any failure by Employer to comply with any of the provisions of Section IV of
this Agreement (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith);

d. any failure by Employer to continue in effect any cash or stock-based
incentive or bonus plan, retirement plan, welfare benefit plan or other
compensation, retirement or benefit plan and policy, unless the aggregate value
(as computed by an independent employee benefits consultant selected by Employer
and reasonably acceptable to Employee or Employee’s legal representative) of all
such compensation, retirement or benefit plans and policies provided to Employee
is not materially less than their aggregate value as in effect at any time
during the one hundred twenty (120) day period immediately preceding a Change in
Control or, if more favorable to Employee, those provided generally at any time
after the Change in Control to other peer employees of Employer and its
affiliated companies;

e. Employee’s receipt from Employer of a Renewal Termination Notice as provided
in Section III.B; and

f. in the event of a pending Change in Control, Employer and Employee have not
received written notice at least five (5) business days prior to the anticipated
closing date of the transaction giving rise to the Change in Control from the
successor to all or a substantial portion of the Employer Group’s business
and/or assets that such successor is willing as of the closing to assume and
agree to perform Employer’s obligations under this Agreement in the same manner
and to the same extent that Employer is hereby required to perform.

Employee must provide written notice to Employer of the existence of the
condition(s) described in Section III.B.4.a through Section III.B.4.d above
within 90 days of the initial existence of the condition(s). Employer shall have
30 days after such notice is given during which to remedy the condition(s), and
such occurrence shall not be deemed to constitute Good Reason if such event or
circumstance has been fully corrected by Employer within the 30 day cure period
and Employee has been reasonably compensated for monetary losses or damages
resulting therefrom.

 

-5-



--------------------------------------------------------------------------------

C. Notice of Termination. Any termination by Employer for Cause or Disability or
by Employee for Good Reason shall be communicated by a Notice of Termination
provided to the other party pursuant to the provisions of Section IX.C of this
Agreement. For purposes of this Agreement, “Notice of Termination” means a
written notice that: (1) indicates the specific termination provision or
provisions as set forth in this Agreement relied upon by either Employer or
Employee; (2) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide the basis for termination under the
provision or provisions of this Agreement relied upon by either Employer or
Employee; and (3) if the Date of Termination (as defined below) is other than
the date of receipt of such Notice of Termination, specifies the termination
date. The failure by either Employer or Employee to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause or
Good Reason shall not waive any right of Employer or Employee or preclude
Employer or Employee from asserting such fact or circumstance in enforcing
Employer’s or Employee’s rights or obligations under this Agreement.

D. Date of Termination. According to this Agreement, “Date of Termination” shall
mean: (1) if Employee’s employment is terminated for Cause or Disability, or by
Employee for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein or as required under this Agreement; (2) if
Employee’s employment is terminated by Employer other than for Cause or
Disability, the Date of Termination shall be the date on which Employer notifies
Employee of such termination; (3) if Employee’s employment is terminated by
reason of death, the Date of Termination shall be the date of the death of
Employee; or (4) if Employee voluntarily terminates his employment, the Date of
Termination shall be the date on which Employee and Employer shall agree to be
the Date of Termination.

E. Place of Performance. Nothing contained in this Agreement shall be deemed to
require Employee to relocate from Employee’s present residence to another
geographic location in order to carry out Employee’s duties and responsibilities
under this Agreement, other than normal business travel consistent with
Employee’s duties, responsibilities and position.

IV. COMPENSATION

A. Annual Base Salary. Employer agrees to compensate and pay Employee, or to
cause Employee to be compensated and paid, an annual base salary of $425,000,
payable on a regular basis in accordance with Employer’s standard payroll
procedures but not less frequently than monthly.

On at least an annual basis, the Board or a duly constituted committee thereof
will review Employee’s performance and may make increases to Employee’s annual
base salary if, in its sole discretion, any such increase is warranted.

B. Bonus. Employee shall participate in Employer’s annual and long-term
incentive bonus plans at a level commensurate with Employee’s position. Employee
may participate in other current and future incentive bonus plans as determined
by the Board or a duly constituted committee thereof.

 

-6-



--------------------------------------------------------------------------------

C. Incentive, Savings and Retirement Plans. Employee shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs generally applicable to other peer employees of Employer.

D. Welfare Benefit Plans. Employee and Employee’s dependents shall receive
coverage under the welfare benefit plans, practices, policies and programs
provided by Employer including, but not limited to, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs, generally applicable to other peer
employees of Employer, the terms and conditions of which shall be no less
favorable than those available to other similarly situated officers of Employer.

E. Reimbursement of Expenses. Employer shall reimburse Employee or cause
Employee to be promptly reimbursed for all reasonable and necessary expenses
incurred by Employee in furtherance of the business and affairs of the Employer
Group including, but not limited to, all travel expenses and living expenses
while away from home on business or at the request of Employer or the Board.
Such reimbursement shall be effected as soon as reasonably practicable after
such expenditures are made, against presentation of signed, itemized expense
reports in accordance with the travel and business expense reimbursement
policies of Employer.

F. Severance Benefits upon Termination. As set forth below, the following
obligations are imposed upon Employer upon termination of this Agreement;
provided, however, that to be entitled to such severance benefits, Employee will
be required to execute, and not revoke, a Confidential Severance Agreement and
Release provided by Employer as more fully described in Section IV.I below.

1. Death. If Employee’s employment is terminated due to his death, Employee
shall not be entitled to any severance benefits under the terms of this
Agreement.

2. Disability. If Employee’s employment is terminated due to his Disability,
Employee shall be entitled to severance benefits equal to one (1) year of
Employee’s annual base salary. Subject to Employee’s compliance with the
requirements of Section IV.I below, such severance benefits shall be paid to
Employee in a lump-sum payment within sixty (60) days of the Date of
Termination.

3. Cause. If Employee’s employment is terminated for Cause as defined under this
Agreement, Employee shall not be entitled to any severance benefits under the
terms of this Agreement.

4. Without Cause. If Employee’s employment is terminated by Employer without
Cause (other than within the twelve (12) months following a Change in Control),
Employee shall be entitled to severance benefits equal to two (2) years of
Employee’s annual base salary. Subject to Employee’s compliance with the
requirements of Section IV.I below, such severance benefits shall be paid to
Employee in a lump-sum payment within sixty (60) days of the Date of
Termination. In the event that Employee is entitled to receive severance
benefits under Section IV.G.1, Employee will not be entitled to receive
severance benefits under this Section.

 

-7-



--------------------------------------------------------------------------------

5. Resignation by Employee. If Employee resigns his employment, Employee shall
not be entitled to any severance benefits under the terms of this Agreement
unless Employee resigns his employment for Good Reason within the twelve
(12) months following a Change in Control as described in Section IV.G.2 below.

G. Severance Benefits upon Change in Control.

1. Termination without Cause. In the event Employee is terminated without Cause
by Employer within twelve (12) months following a Change in Control, Employee
shall be entitled to the following:

a. a lump-sum payment, due on the Date of Termination, of a sum equal to three
(3) times Employee’s base salary at the rate then in effect; and

b. a lump-sum payment, due on the Date of Termination, of a sum equal to three
(3) times the higher of (i) the highest annual cash bonus paid (or earned if not
yet paid) to Employee for the three (3) fiscal years preceding Employee’s
termination under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof or (ii) Employee’s target annual cash bonus
payable, including any bonus or portion thereof which has been earned but
deferred, under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof for the current fiscal year or, if such target
bonus has not yet been determined, for the most recently completed fiscal year;
and

c. for a period of three (3) years following Employee’s termination continuation
of medical, dental and vision benefit coverage for Employee and Employee’s
dependents at least equal to those that would have been provided to the same in
accordance with the plans, programs, practices and policies described in Section
IV.D of this Agreement if Employee’s employment had not been terminated or, if
more favorable to Employee, as in effect generally at any time thereafter with
respect to other peers of Employee; provided, however, that if Employee becomes
reemployed with another employer and is eligible to receive medical, dental or
vision benefits under another employer provided plan, the medical, dental and
vision benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility.

In the event that Employee is entitled to receive severance benefits under this
Section V.G.1, Employee will not be entitled to receive severance benefits under
Section IV.F.4.

2. Termination by Employee with Good Reason. In the event Employee terminates
his employment for Good Reason within twelve (12) months following a Change in
Control, Employee shall be entitled to:

a. a lump-sum payment, due on the Date of Termination, of a sum equal to three
(3) times Employee’s base salary at the rate then in effect;

b. a lump-sum payment, due on the Date of Termination, of a sum equal to three
(3) times the higher of (i) the highest annual cash bonus paid (or earned if not
yet paid) to Employee for the three (3) fiscal years preceding Employee’s
termination under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof or

 

-8-



--------------------------------------------------------------------------------

(ii) Employee’s target annual cash bonus payable, including any bonus or portion
thereof which has been earned but deferred, under Employer’s annual incentive
bonus plan or a direct predecessor thereto or replacement thereof for the
current fiscal year or, if such target bonus has not yet been determined, for
the most recently completed fiscal year; and

c. for a period of three (3) years following Employee’s termination continuation
of medical, dental and vision benefit coverage for Employee and Employee’s
dependents at least equal to those that would have been provided to the same in
accordance with the plans, programs, practices and policies described in Section
IV.D of this Agreement if Employee’s employment had not been terminated or, if
more favorable to Employee, as in effect generally at any time thereafter with
respect to other peers of Employee; provided, however, that if Employee becomes
reemployed with another employer and is eligible to receive medical, dental or
vision benefits under another employer provided plan, the medical, dental and
vision benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility.

3. Limitation on Severance Benefits. Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined (as herein after
provided) that any payment or distribution by Employer or any of its affiliates
to or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program, or arrangement
including, without limitation, any stock option, restricted stock, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing
(individually and collectively, a “Payment”), would be subject, but for the
application of this Section IV.G.3 to the excise tax imposed by Section 4999 of
the Code, or any successor provision thereto (hereinafter the “Excise Tax”), by
reason of being considered “contingent on a change in ownership or control” of
Employer, within the meaning of Section 280G(b)(2) of the Code, or any successor
provision thereto, then:

a. if the After-Tax Payment Amount would be greater by reducing the amount of
the Payment otherwise payable to Employee to the minimum extent necessary (but
in no event less than zero) so that, after such reduction, no portion of the
Payment would be subject to the Excise Tax, then the Payment shall be so
reduced; and

b. if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Payment.

As used in this Section IV.G.3, “After-Tax Payment Amount” means (i) the amount
of the Payment, less (ii) the amount of federal income taxes payable with
respect to the Payment calculated at the maximum marginal income tax rate for
each year in which the Payment shall be paid to Employee (based upon the rate in
effect for such year as set forth in the Code at the time of the Payment), less
(iii) the amount of the Excise Tax, if any, imposed upon the Payment. For
purposes of any reduction made under Section IV.G.3.a, the Payments that shall
be reduced shall be those that provide Employee the best economic benefit, and
to the extent any Payments are economically equivalent, each shall be reduced
pro rata.

 

-9-



--------------------------------------------------------------------------------

H. Compliance with Section 409A of the Code. The payments to be made under this
Agreement are intended to be exempt from or compliant with Section 409A of the
Code. Specifically, the severance payments and benefits under Section IV.F and
Section IV.G hereof are intended to be exempt from Section 409A of the Code by
compliance with the short-term deferral exemption as specified in 26 C.F.R.
Section 1.409A-1(b)(4) and/or the separation pay exemption as specified in 26
C.F.R. Section 1.409A-1(b)(9) or are intended to comply with Section 409A of the
Code including, but not limited to, being paid upon disability pursuant to 26
C.F.R. Section 1.409-3(i)(4), pursuant to change in control event pursuant to 26
C.F.R. Section 1.409A-3(i)(5) or pursuant to a fixed schedule or specified date
pursuant to 26 C.F.R. Section 1.409A-3(a), and the provisions of this Agreement
will be administered, interpreted and construed accordingly. Notwithstanding the
foregoing, Employer makes no representation or warranty and shall have no
liability to Employee or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code and do not satisfy an exemption from, or the conditions of,
Section 409A of the Code.

For all purposes of this Agreement, Employee shall be considered to have
terminated employment with Employer when Employee incurs a “separation from
service” with the Employer Group within the meaning of Section 409A(a)(2)(A)(i)
of the Code.

If the Committee determines that severance payments due under this Agreement on
account of termination of Employee’s employment constitute “deferred
compensation” subject to Section 409A of the Code, and that Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and 26
C.F.R. Section 1.409A-1(i), then such severance payments shall commence on the
first payroll date of the seventh month following the month in which Employee’s
termination occurs (with the first such payment being a lump sum equal to the
aggregate severance payments Employee would have received during the prior
six-month period if no such delay had been imposed). For purposes of this
Agreement, whether Employee is a “specified employee” will be determined in
accordance with the written procedures adopted by the Committee which are
incorporated by reference herein.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
and the regulations to the extent that such reimbursements or in-kind benefits
are not excepted from Section 409A of the Code, including where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in the
Agreement); (ii) the amount of expenses eligible for reimbursement during the
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

I. Confidential Severance Agreement and Release. Notwithstanding any provision
herein to the contrary, if Employee has not delivered to Employer an executed
Confidential Severance Agreement and Release (the “Release”) on or before the
fiftieth (50th) day after the Date of Termination, or if Employee revokes such
executed Release prior to the sixtieth (60th) day after the Date of Termination,
Employee shall forfeit all of the payments and benefits described in Section
IV.F.2 or Section IV.F.4, as applicable; provided, however, that Employee

 

-10-



--------------------------------------------------------------------------------

shall not forfeit such amounts if Employer has not delivered to Employee the
required form of Release on or before the 25th day following the Date of
Termination. A form of Release is attached as Exhibit A hereto. Employee
acknowledges that Employer retains the right to modify the required form of the
Release as Employer deems necessary in order to effectuate a full and complete
release of claims against the Employer Group and its affiliates, officers and
directors.

V. COMPANY-RELATED INVENTIONS AND DEVELOPMENTS

A. Records of Inventions. Employee shall keep complete and current written
records of Inventions and Developments made during the course of his employment
with Employer and promptly disclose all such Inventions and Developments in
writing to Employer so that it may adequately determine its rights in such
Inventions and Developments. Employee shall supplement any such disclosure to
the extent Employer may request. If Employee has any doubt as to whether or not
to disclose any Inventions and Developments, Employee shall disclose the same to
Employer.

B. Ownership of Inventions. All Company-Related Inventions and Developments made
by Employee during the term of his employment with Employer shall be the sole
and exclusive property of the applicable member(s) of the Employer Group.
Employee shall assign, and does hereby assign, his entire right, title and
interest in such Company-Related Inventions and Developments to the applicable
member(s) of the Employer Group. Employer’s ownership and the foregoing
assignment shall apply, without limitation, to all rights under the patent,
copyright, and trade secret laws of any jurisdiction relating to Company-Related
Inventions and Developments. If Employee asserts any property right in any
Inventions and Developments made by Employee during the term of his employment
with Employer, Employee shall promptly notify Employer of the same in writing.

C. Cooperation with Employer. Employee shall assist and fully cooperate with
Employer in obtaining and maintaining the fullest measure of legal protection
which the Employer Group elects to obtain and maintain for Inventions and
Developments in which the Employer Group has a property right. Employee shall
execute any lawful document requested by Employer relating to obtaining and
maintaining legal protection for any said Inventions and Developments including,
but not limited to, executing applications, assignments, oaths, declarations and
affidavits. Employee shall make himself available for interviews, depositions
and testimony relating to any said Inventions and Developments. These
obligations shall survive the termination of Employee’s employment with
Employer, provided that Employer shall compensate Employee at a reasonable rate
after such termination for time actually spent by Employee at Employer’s
requests on such assistance. In the event Employer is unable for any reason
whatsoever to secure Employee’s signature to any document reasonably necessary
or appropriate for any of the foregoing purposes including, but not limited to,
renewals, extensions, continuations, divisions or continuations in part, in a
timely manner, Employee irrevocably designates and appoints Employer and its
duly authorized officers and agents as his agents and attorneys-in-fact to act
for Employee and on his behalf, but only for purposes of executing and filing
any such document and doing all other lawfully permitted acts to accomplish the
foregoing purposes with the same legal force and effect as if executed by
Employee.

 

-11-



--------------------------------------------------------------------------------

D. Pre-employment Inventions. Employee shall completely identify on Exhibit B
attached hereto, without disclosing any trade secret or other proprietary and
confidential information, all Inventions and Developments made by Employee prior
to his employment with Employer or prior to execution of this Agreement in which
Employee has an ownership interest and which is not the subject matter of an
issued patent or a printed publication at the time Employee executes this
Agreement.

E. Disclosure of Inventions after Termination. Employee shall promptly and
completely disclose in writing to Employer’s law department all Company-Related
Inventions and Developments made by Employee during the one (1) year immediately
following Employee’s termination of employment, whether voluntarily or
involuntarily, for the purposes of determining Employer’s rights in each such
invention. It will be presumed that Company-Related Inventions and Developments
conceived by Employee which are reduced to practice within one (1) year after
termination of Employee’s employment, whether voluntary or involuntary, were
conceived during the term of Employee’s employment with Employer unless Employee
is able to establish a later conception date by clear and convincing evidence.

VI. OBLIGATIONS RELATING TO PROPRIETARY AND CONFIDENTIAL INFORMATION

A. Obligations of Employer.

1. Proprietary and Confidential Information. Employer shall provide Employee,
during his employment, with valuable Proprietary and Confidential Information
for the purpose of assisting Employee in the performance of his job requirements
and responsibilities with Employer. In addition, Employer shall provide to
Employee, during his employment, with the equipment, materials and facilities
necessary to assist Employee in the performance of his job requirements and
responsibilities with Employer.

2. Training. Employer shall provide Employee with any and all specialized
training necessary to assist Employee in the performance of his job requirements
and responsibilities with Employer including, but not limited to, training
relating to the Employer Group’s cost structures, methods of operation, the
Employer Group’s products and marketing techniques, the Employer Group’s
business strategies, plans and models.

B. Obligations of Employee.

1. Nondisclosure of Proprietary and Confidential Information. Both during and
after the termination of employment, whether such termination is voluntary or
involuntary, Employee shall keep in confidence and trust all Proprietary and
Confidential Information. Both during and after the termination of employment,
whether such termination is voluntary or involuntary, Employee shall not use or
disclose Proprietary or Confidential Information without the written consent of
Employer, except as may be necessary in the ordinary course of performing his
duties to Employer.

2. Return of Proprietary and Confidential Information. All documents and
tangible things (whether written or electronic) embodying or containing
Proprietary and Confidential Information are the Employer Group’s exclusive
property. Employee shall be

 

-12-



--------------------------------------------------------------------------------

provided with or given access to such Proprietary and Confidential Information
solely for performing his duties of employment with Employer. Employee shall
protect the confidentiality of their content and shall return all such
Proprietary and Confidential Information, including all copies, facsimiles and
specimens of them in any tangible or electronic forms in Employee’s possession,
custody or control to Employer before leaving the employment of Employer for any
reason, whether voluntary or involuntary.

3. Confidential Information from Previous Employment. Employee shall not
disclose or use during his employment with Employer any proprietary and
confidential information which Employee has acquired as a result of any previous
employment or under a contractual obligation of confidentiality before his
employment with Employer and, furthermore, Employee shall not bring to the
premises of Employer any copies or other tangible embodiments of any such
proprietary and confidential information.

4. Conflict of Interest. Employee shall not engage in outside employment or
other activities in the course of which Employee would use or might be tempted
or induced to use Proprietary and Confidential Information in other than the
Employer Group’s own interest.

5. Agreement Not to Compete/Solicit.

a. Non-Compete. Employee agrees that during the Covenant Period (as defined
below), he shall not, without Employer’s written consent, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business venture of any nature:

(i) engage, as an officer, director, shareholder, owner, partner, joint venturer
or in a managerial capacity, whether as an employee, independent contractor,
consultant, advisor or sales representative, in any business or industry in
which the Employer Group is engaged, within the United States, Canada or any
other country in which the Employer Group conducts business, including any
territory serviced by the Employer Group, or in which the Employer Group is
actively pursuing business opportunities (the “Territory”);

(ii) call upon any person or entity which is, at that time, or which has been,
within one (1) year prior to that time, a customer of the Employer Group, or a
prospective customer that has been actively solicited by the Employer Group,
within the Territory for the purpose of soliciting or selling products or
services in competition with the Employer Group; or

(iii) call upon any prospective acquisition candidate, on Employee’s own behalf
or on behalf of any competitor, which candidate was, to Employee’s actual
knowledge after due inquiry, either called upon by the Employer Group or for
which the Employer Group made an acquisition analysis for the purpose of
acquiring such entity.

b. Non-Solicitation. Employee agrees that during the Covenant Period, he shall
not, without Employer’s written consent, employ, hire, solicit, induce or
identify for employment or attempt to employ, hire, solicit, induce or identify
for employment, directly or indirectly, any employee(s) of the Employer Group to
leave his or her employment and become an employee, consultant or representative
of any other entity including, but not limited to, Employee’s new employer, if
any.

 

-13-



--------------------------------------------------------------------------------

c. Publicly Traded Securities. The provisions of Section VI.B.5 of this
Agreement shall not prevent Employee from acquiring or holding publicly traded
stock or other public securities of a competing company, so long as Employee’s
ownership does not exceed two percent (2%) of the outstanding securities of such
company.

d. Agreement to Inform Subsequent Employers. For a period of two (2) years after
the termination of Employee’s employment with Employer, whether voluntary or
involuntary, Employee agrees to inform each new employer, prior to accepting
employment, of the existence of this Agreement and provide that employer with a
copy of this Agreement.

e. Reasonableness of Restrictions. Employee acknowledges that the restrictions
set forth in Section VI.B.5 of this Agreement are intended to protect the
Employer Group’s legitimate business interests and its Proprietary and
Confidential Information and established relationships and good will. Employee
acknowledges that the time, geographic and scope of activity limitations set
forth herein are reasonable and necessary to protect the Employer Group’s
legitimate business interests. However, if in any judicial proceeding, a court
shall refuse to enforce this Agreement as written, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of the Employer Group,
it is expressly understood and agreed between the parties hereto that this
Agreement is deemed modified to the extent necessary to permit this Agreement to
be enforced in any such proceedings.

f. Ability to Obtain Other Employment. Employee acknowledges that (1) in the
event of the termination of his employment with Employer (whether voluntary or
involuntary), Employee’s knowledge, experience and capabilities are such that
Employee can obtain employment in business activities which are of a different
and non-competing nature than those performed in the course of his employment
with Employer or in the geographic areas outside of the Territory and (2) the
enforcement of a remedy hereunder including, but not limited to, injunctive
relief, will not prevent Employee from earning a reasonable livelihood.

g. Injunctive Relief. Employee acknowledges that compliance with Section VI.B of
this Agreement is necessary to protect the good will and other legitimate
business interests of the Employer Group and that a breach of any or all of
these provisions will give rise to irreparable and continuing injury to the
Employer Group that is not adequately compensable in monetary damages or at law.
Accordingly, Employee agrees that Employer, its successors and assigns, may
obtain injunctive relief against the breach or threatened breach of any or all
of these provisions, in addition to any other legal or equitable remedies which
may be available to the Employer Group at law or in equity or under this
Agreement. Because Employee further acknowledges that it would be difficult to
measure any damages caused to the Employer Group that might result from any
breach by Employee of any promises set forth in this Agreement, Employee agrees
that Employer shall be entitled to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Employer Group, as well as to be relieved of any obligation to provide
further payment or benefits to Employee or Employee’s dependents.

 

-14-



--------------------------------------------------------------------------------

h. Other Remedies. If Employee violates and/or breaches this Agreement, Employer
shall be entitled to an accounting and repayment of all lost profits,
compensation, commissions, remuneration or benefits that Employee directly or
indirectly has realized or may realize as a result of any such violation or
breach. Employer shall also be entitled to recover for all lost sales, profits,
commissions, good will and customers caused by Employee’s improper acts, in
addition to and not in limitation of any injunctive relief or other rights or
remedies that Employer is or may be entitled to at law or in equity or under
this Agreement.

i. Costs. Employee acknowledges that should it become necessary for Employer to
file suit to enforce the provisions contained herein, and any court of competent
jurisdiction awards the Employer Group any damages and/or an injunction due to
the acts of Employee, then Employer shall be entitled to recover its reasonable
costs incurred in conducting the suit including, but not limited to, reasonable
attorneys’ fees and expenses.

j. Covenant Period. For purposes of this Section VI.B.5, the Covenant Period
shall mean the period from and during the Term of this Agreement and ending on
the date that is two (2) years after Employee’s employment with Employer
terminates, whether voluntary or involuntary; provided, however, that if
Employer delivers to Employee a Renewal Termination Notice, as provided in
Section III.B, and Employee remains employed with Employer through the
expiration of the Term (and this Agreement), then the Covenant Period shall end
on the date that is one (1) year after the date of such Renewal Termination
Notice. For purposes of clarity, in the event that Employee’s employment with
Employer terminates for any reason, whether voluntary or involuntary, after
Employee receives a Renewal Termination Notice and before the end of the Term,
the Covenant Period shall end on the date that is two (2) years after the
termination of Employee’s employment.

6. Nondisparagement. Employee acknowledges and agrees that both during and after
his employment with Employer, whether such termination is voluntary or
involuntary, Employee shall not disparage, denigrate or comment negatively upon,
either orally or in writing, the Employer Group or any of their respective
officers, directors, employees or representatives, to or in the presence of any
person or entity unless compelled to act by a valid subpoena or other legal
mandate; provided, however, if Employee receives such a valid subpoena or legal
mandate, he shall provide Employer with written notice of the same at least five
(5) business days prior to the date on which Employee is required to make the
disclosure.

VII. WAIVER OF RIGHT TO JURY TRIAL

EMPLOYER AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH
EMPLOYER OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:

 

-15-



--------------------------------------------------------------------------------

A. Any and all claims and causes of action arising under contract, tort or other
common law including, without limitation, breach of contract, fraud, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation and
invasion of privacy;

B. Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act and all corresponding state laws; and

C. Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

VIII. CLAIMS

Employer and Employee acknowledge and agree that this Agreement shall be
interpreted, governed by and construed in accordance with the laws of the State
of Texas, without regard to the conflict of laws principles or rules thereof.

Employer and Employee irrevocably and unconditionally agree that any legal suit,
action or proceeding arising out of or relating to this Agreement, as well as to
all claims arising out of Employee’s employment with Employer or termination
therefrom, shall be brought in either the Federal District Court for the
Southern District of Texas—Houston Division or in a judicial district court of
Harris County, Texas (hereinafter referred to as the “Texas Courts”). In that
regard, Employer and Employee waive, to the fullest extent allowed, any
objection that Employer or Employee may have to the venue of any such proceeding
being brought in the Texas Courts, and any claim that any such action or
proceeding brought in the Texas Courts has been brought in an inconvenient
forum. In addition, Employer and Employee irrevocably and unconditionally submit
to the exclusive jurisdiction of the Texas Courts in any such suit, action or
proceeding. Employer and Employee acknowledge and agree that a judgment in any
suit, action or proceeding brought in the Texas Courts shall be conclusive and
binding on each and may be enforced in any other courts to whose jurisdiction
Employer or Employee is or may be subject to, by suit upon such judgment.

In the event Employee obtains a final judgment in his favor by a court of
competent jurisdiction with respect to any dispute regarding Employer’s failure
to pay Employee on a timely basis the amounts to which he is entitled under this
Agreement or as a result of any other breach of this Agreement by Employer,
Employer shall pay all amounts and damages to which Employee may be entitled as
a result of such breach, including interest thereon and all reasonable legal
fees and expense and other costs incurred by Employee to enforce Employee’s
rights hereunder.

 

-16-



--------------------------------------------------------------------------------

IX. MISCELLANEOUS

A. Publicity Release. By executing this Agreement, Employee forever gives the
Employer Group, its successors, assigns, licensees and any other designees, the
absolute right and permission, throughout the world: (1) to copyright (and to
renew and extend any copyright), use, reuse, publish and republish photographic
portraits and pictures, motion or still, of Employee, or in which Employee may
be included, in whole or in part, or composite or distorted character in any
form, whether heretofore taken or to be taken in the future, in conjunction with
Employee’s own or a fictitious name or title (which Employee now has or may have
in the future), or reproductions thereof, in color or otherwise, made through
any media at any place, for art, advertising, trade or any other purpose
whatsoever; and (2) to record, reproduce, amplify, simulate, “double” and/or
“dub” Employee’s voice and transmit the same by any mechanical or electronic
means, for any purpose whatsoever. Employee further consents to the use of any
printed matter giving Employee, or not giving Employee, a credit, in the sole
discretion of any of the aforementioned parties to whom this authorization and
release is given, in conjunction therewith. Employee waives any right he may
have to inspect and/or approve the finished product or the advertising copy or
printed matter that may be used in connection therewith, or the use to which it
may be applied.

B. Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state, local, F.I.C.A., foreign or other taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

C. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement shall be in writing and shall be
addressed as follows:

 

To Employer:   

Quanta Services, Inc.

2800 Post Oak Boulevard, Suite 2600

Houston, Texas 77056

Attention: Chief Executive Officer

To Employee:   

Jesse E. Morris

27406 Myrtle Lake Lane

Katy, Texas 77494

Notice shall be deemed given and effective: (1) upon receipt, if delivered
personally; (2) three (3) days after it has been deposited in the U.S. mail,
addressed as required above, and sent via registered or certified mail, return
receipt requested, postage prepaid; or (3) the next business day after it has
been sent via a recognized overnight courier. Employer and/or Employee may
change the address for notice purposes by notifying the other of such change in
accordance with this Section IX.C.

D. Severability. If any provision of this Agreement is held to be invalid,
inoperative or unenforceable for any reason, it shall be modified rather than
voided, if possible, in order to achieve the intent of the parties hereto to the
maximum extent possible. In any event, if any provision this Agreement is held
to be invalid, inoperative or unenforceable for any reason, the other provisions
of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
provision or provisions held invalid or inoperative.

 

-17-



--------------------------------------------------------------------------------

E. Survival of Certain Obligations. The obligations of the parties set forth in
this Agreement that by their terms extend beyond or survive the termination of
this Agreement, whether voluntarily or involuntarily, will not be affected or
diminished in any way by the termination of this Agreement.

F. Headings. The headings contained in this Agreement are for purposes of
reference and convenience only and are not intended in any way to describe,
interpret, define or limit the extent or intent of this Agreement.

G. Entire Agreement. This Agreement supersedes any other agreements, written or
oral, between the Employer Group and Employee and Employee has no oral
representations, understandings or agreements with the Employer Group or any of
their respective officers, directors or representatives covering the same
subject matter as this Agreement. This written Agreement is the final, complete
and exclusive statement and expression of the agreement between Employer and
Employee and of all the terms of this Agreement. This Agreement cannot be
modified, varied, contradicted or supplement by evidence of any prior or
contemporaneous oral or written agreements.

H. Amendment/Waiver. Neither this Agreement nor any term hereof may be modified
or amended except by written instrument signed by a duly authorized officer of
Employer and by Employee. No term of this Agreement may be waived other than by
written instrument signed by the party waiving the benefit of such term. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such written instrument and shall in no way impair the rights of
the party granting such waiver in any other respect or at any other time.
Neither the waiver by Employer or Employee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by either Employer or
Employee, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any such provisions, rights or privileges hereunder.

I. Assignment. This Agreement is personal to the parties and neither party may
assign any rights or obligations under the same without the prior written
consent of the other; provided, however, that in the event of a sale of the
Employer Group’s business to a third party (whether by sale of all or a majority
of the Employer Group’s issued and outstanding equity securities, by a merger or
reorganization, or by a sale of all or substantially of the Employer Group’s
assets), then this Agreement may be assigned by Employer to such third party
purchaser without the prior written consent of Employee, provided that such
third party purchaser agrees to assume and abide by all of Employer’s
obligations set forth in this Agreement and provides written notice thereof to
Employee. In the event of any such assignment, all references to “Quanta”
hereunder shall mean the assignee, and to the extent any entity becomes the
successor to Quanta, all obligations hereunder shall be the obligations of the
successor and “Quanta” mean the successor entity.

 

-18-



--------------------------------------------------------------------------------

J. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, but to be effective as of the Effective Date.

 

QUANTA SERVICES, INC.:

By:

 

/s/ James F. O’Neil III

  JAMES F. O’NEIL III   PRESIDENT AND CHIEF EXECUTIVE OFFICER

EMPLOYEE:

/s/ Jesse E. Morris

JESSE E. MORRIS

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE AGREEMENT

AND RELEASE OF ALL CLAIMS

This Severance Agreement and Release of All Claims (the “Agreement”) is made and
entered into by and between Jesse E. Morris (hereinafter referred to as the
“Employee”) and Quanta Services, Inc., a Delaware corporation, (hereinafter
collectively referred to as the “Company”).

The purpose of this Agreement is to arrange a settlement of the Employee’s
employment with the Company that is satisfactory both to the Company and to the
Employee. By signing this Agreement, the Company and the Employee agree as
follows:

 

1.

Termination of Employment. The Employee and the Company are entering into this
Agreement as a way of amicably concluding the employment relationship between
them on [Date] and of resolving voluntarily any dispute or potential dispute or
claim that the Employee has or might have with the Company, whether known or
unknown by the Employee at this time. This Agreement is not and should not be
construed as an allegation by Employee, or as an admission on the part of the
Company, that the Company has acted unlawfully or violated any state or federal
law or regulation. The Company, including its parent companies, affiliates,
associated companies, and subsidiaries, specifically disclaim any liability to
the Employee or any other person for any alleged violation of rights or for any
alleged violation of any order, law, statute, duty, policy or contract.

 

2.

Severance Benefits. As consideration for the Employee agreeing to release the
Company from all claims that are described in Paragraph 6 herein and subject to
the provisions of Paragraph 10 herein, the Company will pay the Employee
$[Severance Amount] (            Dollars and             Cents), less applicable
taxes as severance benefits (the “Severance Benefits”).

 

3.

Tax Consequences. The Employee acknowledges and agrees that the Company has made
no representations to him regarding the tax consequences of any Severance
Benefits received by him pursuant to this Agreement.

 

4.

Entire Consideration. The Employee agrees that the Severance Benefits set forth
in Paragraph 2, herein, constitute the entire amount of consideration provided
to him under this Agreement. The Employee further agrees that he will make no
claim for any additional or other severance benefits or payments and that he
will not seek any further compensation for any other claimed damage, costs,
severance, income or attorneys’ fees.

 

-21-



--------------------------------------------------------------------------------

5.

Non-Disclosure Agreement. Without the express written agreement of the Company’s
[Highest Officer] or unless required to do so by law, the Employee agrees never
to disclose the existence, facts, terms, or amount of this Agreement, nor the
substance of the negotiations leading to this Agreement, to any person or
entity, other than to his personal counsel or attorney, personal accountants, or
personal tax preparer, any such disclosure to such persons to be made only if
the relevant person must have such information for the performance of his or her
responsibilities. To the extent required by law or applicable regulation,
Employee may also disclose the provisions of this Agreement to the appropriate
taxing authorities.

 

6.

The Employee’s Release Of All Claims Including Age Discrimination In Employment
Act Claims. In consideration of the Severance Benefits, the Employee, for
himself, his heirs, executors, administrators, successors and assigns, does
fully and forever release and discharge the Company, its parent companies,
affiliates, associated companies, and subsidiaries, their respective associated
companies and subsidiaries, all of their respective present and former officers,
directors, supervisors, managers, employees, stockholders, agents, attorneys and
representatives, and the successors and assigns of such persons and entities
(collectively, the “Released Parties”), from all actions, lawsuits, grievances,
complaints, liens, demands, obligations, damages, liabilities and claims of any
nature whatsoever, know or unknown, that the Employee had, now has, or may
hereafter claim to have against the Released Parties from the beginning of time
through the date the Employee executes this Agreement. The release provided
herein specifically includes, but is not limited to, all claims arising under
any federal, state or local fair employment practice laws, and any other
employee relations statute, executive order, law and ordinance, including, but
not limited to, Title VII of the Civil Rights Acts of 1964, as amended; the
Civil Rights Acts of 1866, 1870, and 1871, as amended; the Civil Rights Act of
1991, as amended; the Age Discrimination in Employment Act of 1967, as amended;
the Older Workers Benefit Protection Act, as amended; the Americans With
Disabilities Act of 1990, as amended; the Family and Medical Leave Act, as
amended; the Equal Pay Act, as amended; the Fair Labor Standards Act, as
amended; the Worker Adjustment and Retraining Notification Act of 1988, as
amended; the Employee Retirement Income Security Act of 1974, as amended;
Section 806 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1514A, et seq.); the
Rehabilitation Act of 1973 (29 U.S.C. Section 791 et seq.); the Occupational
Safety and Health Act (29 U.S.C. § 651, et seq.); the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (COBRA); the National Labor
Relations Act, as amended; the [Applicable State Laws], as amended; any local
human rights law; and any tort or contract cause of action or theory.

The Employee expressly represents and agrees that he has been advised that, by
entering into this Agreement, he is waiving all claims that he may have against
the Company arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Agreement.

 

-22-



--------------------------------------------------------------------------------

7.

Covenants Concerning Claims. The Employee agrees that he will not file any
complaints, claims or actions against the Released Parties with any court
regarding any matters or claims that arose prior to the Employee’s execution of
this Agreement. If any court assumes jurisdiction on behalf of the Employee of
any complaint, claim or action against the Company, he will direct that court to
withdraw from or dismiss with prejudice the matter.

Notwithstanding the preceding provision or any other provision of the Agreement,
Employee’s agreement to the provisions under Section 6, or the paragraph
immediately above this paragraph, is not intended to prohibit Employee from
bringing an action to challenge the validity of the release of claims under the
Age Discrimination in Employment Act, as amended, or the Older Worker’s Benefit
Protection Act, as amended. The Employee further understands and agrees that if
he or someone acting on his behalf files, or causes to be filed, any such claim,
charge, complaint, or action against the Released Parties, he expressly waives
any right to recover any damages or other relief, whatsoever, from the Released
Parties including costs and attorneys’ fees.

This Agreement is not intended to interfere with Employee’s right to file a
charge with an administrative agency in connection with any claim Employee
believes he may have against any of the Released Parties. However, by executing
this Agreement, Employee hereby waives the right to recover, and agrees not to
seek any damages, remedies or other relief for himself personally in any
proceeding he may bring before such agency or in any proceeding brought by such
agency, or any other person, on his behalf. This Agreement is also not intended
to apply to claims for accrued benefits (other than severance-type benefits)
under any benefit plan of the Released Parties pursuant to the terms of any such
plan.

Employee understands that he is not releasing rights under this Agreement, that
any claims that cannot be lawfully waived are excluded from this Agreement and
that by executing this Agreement he is not waiving any such claims. Likewise,
Employee is not releasing any rights or claims that may arise after the date on
which he signs this Agreement. In addition, while this Agreement requires
Employee to waive any and all claims against the Released Parties arising under
workers’ compensation laws (e.g., claims of retaliation for filing a workers’
compensation claim), it is not intended to prohibit Employee from filing in good
faith for and from receiving any workers’ compensation benefits from Released
Parties’ workers’ compensation carrier for compensable injuries incurred during
his employment. Accordingly, pursuit of any such workers’ compensation benefits
with Released Parties’ workers’ compensation carrier or third-party
administrator will not be considered a violation of this Agreement.

 

8.

Employee Acknowledgments. Employee acknowledges and agrees that:

 

  a.

In return for and in consideration of his execution, delivery and performance of
this Agreement, the Company is providing to the Employee the Severance Benefits.

 

  b.

The Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement.

 

-23-



--------------------------------------------------------------------------------

  c.

The Employee does not waive rights or claims that may arise after the date this
Agreement is signed.

 

  d.

In return for signing this Agreement, the Employee will receive payment of
consideration beyond that which he was entitled to receive before entering into
this Agreement.

 

9.

Twenty-One (21) Day Review Period. The Employee acknowledges that he was
provided this Agreement more than 21 days before the date when he was required
to make an election concerning the Severance Benefits. If the Employee signs
this Agreement prior to the end of the 21-day period, he certifies and agrees
that the decision to accept such shortening of time is knowing and voluntary and
is not induced by the Company through: (i) fraud, misrepresentation, or a threat
to withdraw or alter the offer prior to the end of the 21-day period; or (ii) an
offer to provide different terms in exchange for signing the Release prior to
the expiration of the 21-day period. Should the Employee sign this Agreement
before the expiration of the 21-day period, the Company may at its option and
discretion expedite the processing of some or all of the Severance Benefits,
subject to the revocation period set forth in Paragraph 10.

 

10.

Seven (7) Day Revocation Period. The Employee understands that he may revoke
this Agreement at any time within seven (7) days after he executes it. To revoke
the Agreement, the Employee must deliver written notification of such revocation
to             , or in             ’s absence to             ’s office, within
seven (7) days after the date of the Employee’s execution of this Agreement. The
Employee further understands that if he does not revoke the Agreement within
seven (7) days following its execution (excluding the date of execution), it
will become effective, binding, and enforceable. The Employee understands that
he will not receive the Severance Benefits until this Agreement becomes
effective, binding, and enforceable, which shall not occur prior to the eighth
day following the Employee’s execution of this Agreement.

 

11.

Employee Representations. The Employee represents that:

 

  a.

he has reviewed all aspects of this Agreement;

 

  b.

he has carefully read and fully understands all of the provisions and effects of
this Agreement;

 

  c.

he has had the opportunity to consult with an attorney before signing this
Agreement.

 

  d.

he understands that in agreeing to the terms of this Agreement he is releasing
the Released Parties from any and all claims he may have against the Company,
and all persons acting by, through, under or in concert with the Company,
including claims under the federal Age Discrimination in Employment Act of 1967,
as amended, as well as any claims for age discrimination that may exist under
Texas law or any other applicable law, as more particularly described in
Paragraph 7 herein;

 

-24-



--------------------------------------------------------------------------------

  e.

he voluntarily agrees to all the terms set forth in this Agreement;

 

  f.

he has not filed, caused to be filed, and presently is not a party to any claim,
complaint, or action against the Released Parties in any forum or form, whether
administrative or otherwise; and

 

  g.

as of the time of execution of this Agreement by Employee, Employee is unaware
of any facts or conduct that would give rise to a claim against the Released
Parties of any type or sort, including those types of claims or other violations
set forth generally and specifically above, including but not limited to, any
claims under the Family Medical Leave Act of 1993 or the Fair Labor Standards
Act.

 

12.

Return of Company Property and Confidentiality Obligations. The Employee agrees
that on or before [Date], the Employee shall return or shall have returned all
Company Property and Confidential Information (as defined below). “Company
Property” means all property of the Company, including, but not limited to,
Company issued/owned computers, laptops, peripheral electronic equipment (e.g.,
printers, cameras, projectors, computer docking stations, etc.), Blackberry or
other personal digital assistants (PDAs), cellular telephones, credit cards,
keys, door cards, tools, equipment on loan, and any other Company books,
manuals, and journals. “Confidential Information” means all confidential,
sensitive or proprietary information belonging to the Company, including, but
not be limited to, all business records, manuals, memoranda, computer records,
electronic files, lists and other property delivered to or compiled by the
Employee by or on behalf of Company, or its representatives, vendors or
customers that pertain to the business of Company, as well as all
correspondence, reports, records, charts, and other similar data pertaining to
the business, activities or future plans of Company that was collected by the
Employee during his employment with the Company. For purposes of this
Paragraph 12 and Paragraph 13, “Company” shall include all parent companies,
affiliates, associated companies, and subsidiaries.

The Employee further acknowledges and agrees that the Employee is obligated to
not, at any time, disclose or otherwise make available to any person, company or
other party Confidential Information or trade secrets of the Company, its
parent, associated companies, affiliates, and subsidiaries This Agreement shall
not limit any obligations the Employee has under any applicable federal or state
law.

 

13.

Non-disparagement. The Employee agrees not to make any disparaging or negative
statements about the Company, its services or its current or former directors,
officers, supervisors, managers, or employees. Statements made in the course of
any litigation or legal proceeding, whether disparaging or negative, are
excluded from coverage of this Paragraph.

 

-25-



--------------------------------------------------------------------------------

14.

Voluntary Action. The Employee represents and agrees that he is knowingly and
voluntarily entering into this Agreement, and that he has relied solely and
completely upon his own judgment or the advice of his attorney in entering into
this Agreement.

 

15.

Entire Agreement. This Agreement sets forth the entire agreement between the
Employee and the Company and fully supersedes and replaces any and all prior
agreements or understandings, written or oral, between the Company and the
Employee pertaining to the subject matter of this Agreement. The Employee and
the Company represent and acknowledge that in executing this Agreement they do
not rely upon and have not relied upon any representation or statement made by
any of the parties or by any of the parties’ agents, attorneys, employees, or
representatives with regard to the subject matter, basis, or effect of this
Agreement or otherwise, other than those specifically stated in this written
Agreement.

 

16.

Partial Invalidity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid or
unenforceable provision had not been included herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-26-



--------------------------------------------------------------------------------

17.

Governing Law. This Agreement will be governed by, and construed and interpreted
in accordance with, the laws of the State of Texas without regard to principles
of conflict of laws.

 

               QUANTA SERVICES, INC.:

Dated:

  

 

     

 

         By   

 

         EMPLOYEE:

Dated:

  

 

     

 

         Jesse E. Morris

 

THE STATE OF                                             §       §    COUNTY OF
                                            §   

The foregoing instrument was SWORN TO AND SUBSCRIBED BEFORE ME BY JESSE E.
MORRIS AND GIVEN UNDER MY HAND AND SEAL OF OFFICE on this the             day of
            , A.D., 20    .

 

 

        Notary Public in and for the State of             

My commission expires:                                         

 

-27-



--------------------------------------------------------------------------------

EXHIBIT B

PRE-EMPLOYMENT INVENTIONS

None

 

-28-